Exhibit 10.80

 

LOGO [g444234ex10_72.jpg]

February 15, 2013

Jeff Clarke

Re: Service as Non-Executive Chairman of Travelport Boards of Directors

Dear Jeff:

This Letter will set forth the amended terms of your service as Non-Executive
Chairman on the Boards of Directors (collectively, the “Boards”) of TDS Investor
(Cayman) G.P. Ltd. (“TDS Cayman”), Travelport Intermediate Limited (“Travelport
Intermediate”), Travelport Worldwide Limited (“Travelport Worldwide”),
Travelport Holdings Limited (“Travelport Holdings”) and Travelport Limited
(“Travelport Limited”), (TDS Cayman, Travelport Intermediate, Travelport
Worldwide, Travelport Holdings and Travelport Limited, collectively “Travelport”
or the “Company”), effective February 15, 2013 (the “Effective Date”). For the
avoidance of doubt, your current service on the Boards shall continue through
the Effective Date.

Term. You have agreed to serve on the Boards on the terms set forth herein.
Unless earlier terminated in accordance with this Letter, this arrangement shall
be until May 15, 2013 (the “Termination Date”), at which time it shall
automatically terminate unless extended by mutual agreement of you and
Travelport.

Fees. We anticipate that you will spend one day per week on work for the
Company; provided, however, that it is agreed that such services under this
Letter shall not exceed 20% of the average level of services performed by you to
the Company during the 36-month period immediately preceeding the termination of
your prior employment with Travelport Limited. Your duties will include
attending meetings of the Boards and any committees thereof as well as other
duties normally required of a non-executive chairman, as has been discussed with
you in more detail. You will be entitled, during the period of your service
commencing on the Effective Date, to a fee for your services as a Non-Executive
Chairman as determined by the shareholders in accordance with the bye-laws of
the Company from time to time (the “Fee”). The annual Fee is $350,000 as of the
Effective Date (subject to change in accordance with the provisions of this
Letter), to be paid quarterly in arrears by Travelport Limited or one of its
subsidiaries, which will be prorated for any partial quarter of service. For the
period from January 1, 2013 to February 14, 2013, you will continue to be paid
the Annual Fee based on the rate set forth in the February 15, 2012 Letter
between you and the Company (the “Prior Letter”), but will not be eligible for a
bonus under the Prior Letter or otherwise for 2013 but remain eligible for a
bonus for 2012 in accordance with the terms of the Prior Letter. The Fee will be
reviewed as determined in accordance with the constitutional documents of the
Company from time to time. This Letter, and the Fee under it, shall also cover
your service as a member of the Audit, Compensation and Executive Committees of
Travelport Limited.

Independent Contractor. You acknowledge and agree that you will be an
independent contractor and not an employee of the Company or their affiliates.
The Company and their affiliates shall provide no worker’s compensation, health
or accident insurance to cover you. The Company and their affiliates shall not
pay contributions to social security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship.

 

1



--------------------------------------------------------------------------------

Prior Agreements; Other Agreements. You represent and affirm that you do not
have any non-competition, confidentiality, restrictive covenant or other similar
agreement or contract that will or may restrict or limit in any way your ability
to perform the duties on the Boards. Except as expressly set forth herein, this
Letter contains the entire agreement between you and the Company, and fully
supersedes any written or oral prior agreements, including without limitation
the Prior Letter. For the avoidance of doubt, this letter does not amend or
replace the February 14, 2012 Agreement and General Release among you,
Travelport Limited and Travelport, LP or the definitive documentation regarding
your equity holdings in TDS Investor (Cayman) L.P. and Travelport Worldwide,
which remain in full force and effect as written.

Expenses; Equipment. Travelport Limited or one if its subsidiaries shall
reimburse you for all reasonable and properly documented expenses that you incur
in performing your duties pursuant to this Letter. In addition, during your term
as Non-Executive Chairman, Travelport will provide you with suitable
administrative support and equipment (e.g. laptop and related equipment).

Termination. In the event that your services on the Boards are no longer needed
prior to May 15, 2013, you will be notified by us in writing of the date on
which your appointments will terminate (also the “Termination Date”). In the
event of a notification of a Termination Date, Travelport Limited or one of its
subsidiaries shall pay you any pro-rata fee for the period up to the Termination
Date, plus any unpaid fee for the prior quarter of service. You may terminate
your appointment by notifying the Company in writing of the date will cease to
be a director on the Boards (also the “Termination Date”), in which case
Travelport Limited or one of its subsidiaries shall pay you any pro-rata fee for
the period up to the Termination Date, plus any unpaid fee for the prior quarter
of service. In the event of a termination by you or the Company, Travelport
Limited or one of its subsidiaries shall also reimburse you for all reasonable
and properly documented expenses that you have incurred in performing your
duties pursuant to this Letter through the Termination Date. By the Termination
Date or immediately thereafter, you will return all property and records of the
Company and their affiliates, whether electronic or paper based and including
without limitation any copies thereof, to the Company.

Corporate Governance. You acknowledge and agree that the powers and duties of a
Director of the Company are set out in the Company’s bye-laws or articles, as
the case may be, and are also imposed by applicable law and that apart from his
statutory duties, the Director is also subject to a fiduciary duty to exercise
his powers in good faith and in a manner most likely to promote the best
interests of the Company. You will also be required to avoid conflicts of
interest during your services to the Company and to adhere to Travelport’s
Securities Trading Policy.

If you agree with the terms of this Letter, please would you countersign below
the enclosed copy of this Letter and return it to me to indicate your agreement
with this Letter. Please do not hesitate to contact me with any questions or if
I may assist you in any way.

 

2



--------------------------------------------------------------------------------

Very truly yours,

TDS Investor (Cayman) G.P. Ltd.

/s/ Eric Bock

By: Eric J. Bock

Its: Executive Vice President, Chief Legal Officer and Chief Administrative
Officer

Travelport Intermediate Limited

/s/ Eric Bock

By: Eric J. Bock

Its: Executive Vice President, Chief Legal Officer and Chief Administrative
Officer

Travelport Worldwide Limited

/s/ Eric Bock

By: Eric J. Bock

Its: Executive Vice President, Chief Legal Officer and Chief Administrative
Officer

Travelport Holdings Limited

/s/ Eric Bock

By: Eric J. Bock

Its: Executive Vice President, Chief Legal Officer and Chief Administrative
Officer

Travelport Limited

/s/ Eric Bock

By: Eric J. Bock

Its: Executive Vice President, Chief Legal Officer and Chief Administrative
Officer

Acknowledged and agreed:

/s/ Jeff Clarke

Jeff Clarke

cc:

Gordon Wilson, President and CEO

Terry Conley, EVP and Special Advisor

 

3